FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312

                                       February 02, 2018

Mr. Wallace B. Jefferson                         Mr. Robert K. Wise
Alexander Dubose Jefferson & Townsend LLP        Lillard Wise Szygenda PLLC
515 Congress Avenue, Suite 2350                  13760 Noel Rd., Suite 1150
Austin, TX 78701-3562                            Dallas, TX 75240
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

RE:    Case Number: 15-1008
       Court of Appeals Number: 05-14-00843-CV
       Trial Court Number: DC-12-12696

Style: CITY OF RICHARDSON, TEXAS
       v.
       ONCOR ELECTRIC DELIVERY COMPANY LLC

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion and judgment in the above-
referenced cause. You may obtain a copy of the opinion and judgment through Case Search on
our Court’s webpage at: http://www.txcourts.gov/supreme.aspx.        On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk
                                                    by Claudia Jenks, Chief Deputy Clerk

cc:     Mr. Scott N. Houston (DELIVERED VIA E-MAIL)
        Mr. Clarence A. West (DELIVERED VIA E-MAIL)
        Ms. Amy Davis (DELIVERED VIA E-MAIL)
        Mr. Roger D. Townsend (DELIVERED VIA E-MAIL)
        Ms. Victoria W. Thomas (DELIVERED VIA E-MAIL)
        Ms. Hannah Wilchar (DELIVERED VIA E-MAIL)
        Ms. Lisa Matz (DELIVERED VIA E-MAIL)
        Mr. Howard V. Fisher (DELIVERED VIA E-MAIL)
        Mr. Thomas Lane Brocato (DELIVERED VIA E-MAIL)
        Mr. John C. Stewart (DELIVERED VIA E-MAIL)
        Ms. Kellie E. Billings-Ray (DELIVERED VIA E-MAIL)
        District Clerk Dallas County (DELIVERED VIA E-MAIL)